Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claim 8 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 and 22 of copending Application No. 16,603,852. Although the claims at issue are not identical, they are not patentably distinct from each other because
In Reference to Claim 8
a compressor comprising with a compressor element with a driven shaft (Claim 12 of Co-pending Application 16,603,852) and a motor with a drive shaft (Claim 12 of Co-pending Application 16,603,852) to drive the compressor element, said compressor further being provided with a transmission between said drive shaft and said driven shaft, which transmission comprises a housing (Claim 1 of Co-pending Application 16,603,852) and at least a driven gearwheel (Claim 12 of Co-pending Application 16,603,852) that is mounted on the driven shaft and a drive gearwheel (Claim 12 of Co-pending Application 16,603,852) that is mounted on a drive shaft, wherein the housing comprises two separated chambers, a first chamber (Claim 12 of Co-pending Application 16,603,852) that is connected to the driven shaft and a second chamber (Claim 12 of Co-pending Application 16,603,852) which is separate from the first chamber, whereby the first chamber is connected via a channel (Claim 12 of Co-pending Application 16,603,852) with the second chamber, whereby around the drive gearwheel or driven gearwheel the second chamber is formed, whereby the form of the second chamber is such that when the gearwheel in question rotates a gas flow is created around this gearwheel which causes a negative pressure in the channel by a venturi effect (Claim 12 of Co-pending Application 16,603,852).
In Reference to Claim 9

In Reference to Claim 10
The compressor according to claim 8, wherein the transmission is provided with a shield that is mounted next to or against the gearwheel and is provided with a cut-away to form said second chamber. (Claim 14 of Co-pending Application 16,603,852)
In Reference to Claim 11
The compressor according to claim 8, wherein the second chamber extends along the gearwheel with a greatest diameter and/or a greatest peripheral speed. (Claim 15 of Co-pending Application 16,603,852)
In Reference to Claim 12
The compressor according to claim 8, wherein the second chamber extends from 00 to 2250 of a circumference of the gearwheel in question starting from a position of engagement of the gearwheels. (Claim 16 of Co-pending Application 16,603,852)
In Reference to Claim 13
The compressor according claim 8, wherein the second chamber extends over 25% to 75%, preferably even over 45% to 55% and even more preferably 50% of a circumference of the gearwheel in question. (Claim 17 of Co-pending Application 16,603,852)
In Reference to Claim 14
The compressor according to claim 8, wherein the distance in a radial direction between a wall of the second chamber and the gearwheel in question gets bigger in a rotation direction of the gearwheel in question. (Claim 18 of Co-pending Application)
In Reference to Claim 15
The compressor according to claim 8, wherein said channel connects to an end of the second chamber, as seen in a rotation direction of the gearwheel in question. (Claim 19 of Co-pending Application)

The compressor according to claim 8, wherein said second chamber is in connection with a filter element or the like connected to the transmission. (Claim 20 of Co-pending Application)
In Reference to Claim 17
A vacuum pump comprising with a vacuum pump element with a driven shaft and a motor with a drive shaft to drive the vacuum pump element, said vacuum pump further being 7Continuation of U.S. Patent Application No. 16/603,852 provided with a transmission between said drive shaft and said driven shaft, wherein said transmission comprises a housing and at least a driven gearwheel that is mounted on the driven shaft and a drive gearwheel that is mounted on a drive shaft, and wherein the housing comprises two separated chambers, a first chamber that is connected to the driven shaft and a second chamber which is separate from the first chamber, whereby the first chamber is connected via a channel with the second chamber, whereby around the drive gearwheel or driven gearwheel the second chamber is formed, whereby the form of the second chamber is such that when the gearwheel in question rotates a gas flow is created around this gearwheel which causes a negative pressure in the channel by a venturi effect. (Claim 22 of Co Pending Application)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shield” recited in Claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claims 8 and 17
Claims 8 and 17 recite “the first chamber is connected via a channel with the second chamber”.  However, according to specification, the first chamber 20 and the second chamber 22 are linked directly.  There is no channel in between.  The channel disclosed in the specification is item 21 which is along the 
In Reference to Claim 13
Claim 13 recites “the second chamber extends over 25% to 75%, preferably even over 45% to 55% and even more preferably 50% of a circumference of the gearwheel in question”  The metes and bounds of claim 13 cannot be ascertained since “the second chamber extends over 25% …” is indefinite and renders claim  13 ambiguous.  The Office takes an assumption that the opening of the second chamber is at the 25%  to 75% or 50% of the circumference of the gearwheel, therefore the 50% means the second chamber is at the middle position of the gearwheel.
In Reference to Claims 9-16
Claims 9-16 are rejected by their virtue dependency to Claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant provided prior art WO83/03641 to Rune.

Rune discloses a compressor comprising with a compressor element (Fig. 1, annotated by the examiner) with a driven shaft (Fig. 1, annotated by the examiner) and a motor (Fig. 1, annotated by the examiner) with a drive shaft (Fig. 1, annotated by the examiner) to drive the compressor element, said compressor further being provided with a transmission between said drive shaft and said driven shaft, which transmission comprises a housing (Fig. 1, annotated by the examiner) and at least a driven gearwheel (Fig. 1, annotated by the examiner) that is mounted on the driven shaft and a drive gearwheel (Fig. 1, annotated by the examiner) that is mounted on a drive shaft, wherein the housing comprises two separated chambers, a first chamber (Fig. 1, annotated by the examiner) that is connected to the driven shaft and a second chamber (Fig. 1, annotated by the examiner)  which is separate from the first chamber, whereby the first chamber is connected via a channel (As showed in Fig. 1, the first and the second chambers are linked, therefore, there is a link in between) with the second chamber, whereby around the drive gearwheel or driven gearwheel the second chamber is formed, whereby the form of the second chamber is such that when the gearwheel in question rotates a gas flow (as showed in Fig. 1, by arrows) is created around this gearwheel which causes a negative pressure in the channel by a venturi effect.
In Reference to Claim 9
Rune discloses the second chamber (Fig. 1, annotated by the examiner) is integrated in a wall of the housing. (As showed in Fig. 1)
In Reference to Claim 10
Rune discloses the transmission is provided with a shield (Fig. 1, annotated by the examiner) that is mounted next to or against the gearwheel and is provided with a cut-away to form said second chamber.
In Reference to Claim 11

In Reference to Claim 12
Rune discloses the second chamber extends from 0o to 225o of a circumference of the gearwheel in question starting from a position of engagement of the gearwheels. (As showed in Fig. 1, the second chamber is positioned at the opposite position of the engagement of the gearwheels, therefore it is 180o).
In Reference to Claim 13
Rune discloses the second chamber extends over 25% to 75%, preferably even over 45% to 55% and even more preferably 50% of a circumference of the gearwheel in question.  (As showed in Fig. 1, the second chamber is positioned at the opposite position of the engagement of the gearwheels, therefore, it is at 50% of the circumference of the gearwheel.)
In Reference to Claim 14
Rune discloses the distance in a radial direction between a wall of the second chamber and the gearwheel in question gets bigger in a rotation direction of the gearwheel in question.  (As showed in Fig. 1, the second chamber is at the bottom of the gearwheel, therefore, the distance between the wall and the gearwheel is the largest).
In Reference to Claim 15
Rune discloses said channel (As shows in Fig. 1, the first and the second chamber links together, therefore, the communication cannel between the first and second chamber always connects the gearwheel and the second chamber fluidly) connects to an end of the second chamber, as seen in a rotation direction of the gearwheel in question.
In Reference to Claim 17
.

    PNG
    media_image1.png
    538
    677
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rune in view of US Patent 5,011,388 to Aoki et al (Aoki).
In Reference to Claim 16
Rune discloses the compressor comprising the first chamber and the second chamber.
Rune does not teach the filter.
Aoki teaches a filter (Fig. 2, 5) is positioned downstream side of the transmission chamber before the oil is returned to the compression chamber.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Rune to incorporate teachings from Aoki.  Doing so, would result in a filter being integrated into the oil circulation system.  Both inventions of Aoki and Rune are for compressors, Aoki provides a method of cleaning the lubricant to provide a protection of the compressor rotor with a predictable successful result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, US Patent Publication 2016/0115956 to Kistner et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/31/2021